Citation Nr: 1229483	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-38 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for asthma.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which determined that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for asthma.  A Travel Board hearing was held at the RO in July 2008 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board observes that, in a July 1999 rating decision, the RO denied the Veteran's application to reopen his previously denied claim of service connection for asthma.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the July 1999 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for asthma is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).



FINDINGS OF FACT

1.  In July 1999, the RO denied the Veteran's application to reopen his previously denied claim of service connection for asthma and the Veteran did not appeal.

2.  The evidence received since the July 1999 RO decision is insufficient to reopen the previously denied claim of service connection for asthma because it does not relate to an unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The July 1999 RO decision, which denied the Veteran's application to reopen the previously denied claim of service connection for asthma, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted since the July 1999 RO decision in support of the claim of service connection for asthma is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in March 2005, December 2008, and in December 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These letters also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for asthma, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's claim of service connection for asthma.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in March 2006 and in the December 2008 and December 2009 VCAA notice letters, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the March 2005 letter was issued to the appellant and his service representative prior to the September 2005 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  A review of the Veteran's claims file shows that he is in receipt of Supplemental Security Income (SSI) and not SSA disability benefits.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as whether new and material evidence has been received to reopen a claim of service connection for asthma.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans (DAV), his then-service representative.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about the new evidence which had been submitted in support of his request to reopen the previously denied claim.  (The Board notes parenthetically that, after his July 2008 Travel Board hearing, the Veteran's power of attorney in favor of DAV was revoked and he currently is unrepresented.)

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's then-service representative and the VLJ asked questions to draw out the newly submitted evidence in support of the Veteran's request to reopen the previously denied claim, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has contended that he was treated for asthma at Sinai Grace Hospital (formerly Mount Carmel Mercy Hospital), Detroit, Michigan.  In response to multiple requests from the RO for the Veteran's treatment records, this hospital notified VA in December 2006 and in June 2010 that it had no such records.  The Veteran also has contended that he was treated for asthma by Drs. Alper, Sands, and Clark, Detroit, Michigan.  These providers notified VA in April 2007 that they had no records for the Veteran.  The Veteran also identified other potentially relevant records that might be available from the City of Detroit, Michigan, Water and Sewer Department and Ford Motor Company.  He did not respond to a request from the RO in December 2009 that he provide updated medical records release forms so that VA could attempt to obtain these records from the City of Detroit and Ford Motor Company.  The Board notes in this regard that the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given the foregoing, the Board finds that VA has satisfied the duty to assist to the extent possible with respect to obtaining relevant records.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for asthma, an examination is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New & Material Evidence Claim

In July 1999, the RO denied the Veteran's application to reopen his previously denied claim of service connection for asthma.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The Veteran did not initiate an appeal of the July 2009 rating decision and it became final.  He also did not submit any statements relevant to this claim within 1 year of the July 1999 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for asthma may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for asthma in a letter from his then-service representative which was dated on February 16, 2005, and date stamped as received by the RO on February 18, 2005.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for asthma, the evidence before VA at the time of the prior final RO decision in July 1999 consisted of a report of VA examination dated in June 1999.  The RO noted that the Veteran's service connection claim for asthma had been denied previously because it had existed prior to service and was not aggravated by service.  The RO also noted that the newly submitted evidence showed only the Veteran's current complaints of asthma.  The RO found that there still was no evidence that the Veteran's asthma, which existed prior to service, had been aggravated by service.  Thus, the claim was not reopened.

The newly received evidence includes additional VA outpatient treatment records and the Veteran's Travel Board hearing testimony and lay statements.  A review of the newly received VA outpatient treatment records shows that he was treated for asthma in 2000-2001.  These records also show that he was hospitalized briefly at a VA Medical Center in February 2005 for treatment of an acute asthma exacerbation.

The Veteran testified at his July 2008 Travel Board hearing that his asthma was present prior to his induction on to active service.  See Board hearing transcript dated July 17, 2008, at pp. 2.  He also testified that he experienced asthma attacks throughout active service and following his service separation.  Id., at pp. 3.

With respect to the Veteran's application to reopen a previously denied claim of service connection for asthma, the Board notes that the evidence which was of record in July 1999 indicated that the Veteran's asthma existed prior to service and was not aggravated (or permanently worsened) by service or otherwise was related to active service.  Despite the Veteran's assertions, a review of the competent evidence submitted since July 1999 also does not show that his asthma is related to active service.  The Board acknowledges in this regard that the newly submitted evidence shows that the Veteran continues to experience and receives treatment for asthma.  None of the VA clinicians who have treated him for asthma in recent years have related it to active service or any incident of service, however.  Nor have any of these clinicians provided any opinions that the Veteran's asthma, which existed prior to service, was aggravated by service.  The Board finds that, although the evidence received since July 1999 is new, in that it has not been submitted previously to agency adjudicators, it is cumulative or redundant of the evidence at the time of the prior decision which showed that the Veteran's asthma, which existed prior to service, was not aggravated by service or otherwise was not related to active service.  Thus, the Board also finds that the evidence received since the July 1999 rating decision denying the Veteran's service connection claim for asthma does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating it.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for asthma.  Unlike in Shade, there is no evidence in this case - either previously considered in the July 1999 rating decision or received since that decision became final - which demonstrates that any current asthma could be attributed to active service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for asthma.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for asthma is not reopened.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for asthma is not reopened.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


